Case 1:17-cv-02162-AMD-RLM Document 46 Filed 12/14/18 Page 1 of 1 PageID #: 194



       T. Bryce Jones, Esq.
       Jones Law Firm, P.C.
       450 7th Avenue, Suite 1408
       New York, NY 10123                                                           ,   .
       (212) 258-0685
       bryce@joneslawnyc.com

       December 14, 2018
       Judge Ann M. Donnelly
       225 Cadman Plaza East
       Courtroom 4GN
       Brooklyn, New York 11201



              Re: Defendants’ Bankruptcy Status Update
                  Bonikos et al v. Foodoni NY 23 Corp. et al
                  1:17-cv-02162-AMD-RLM

       Dear Judge Ann M. Donnelly:

       I am writing this letter to provide you a brief update on the status of
       Panos Seretis’s bankruptcy case, Case No. 18-11852-JLG-7.

       First off, I want to sincerely apologize to the Court on behalf of my firm
       and the Defendants for the fact that the Court’s December 5th status
       update deadline was not met. There has been attorney turnover on this
       case and there was a miscommunication about who would be filing the
       status update.

       Mr. Seretis has retained Foley and Lardner, LLP for the bankruptcy
       proceeding. Yesterday they entered an appearance as substitute counsel
       on his bankruptcy petition which is still pending. Plaintiffs in 1:17-cv-
       02162-AMD-RLM have initiated an adversary proceeding. The
       bankruptcy of Foodoni NY 23 Corp. has concluded with no assets being
       identified for distribution to creditors.

       Regards,

       /s/ T. Bryce Jones
       T. Bryce Jones, Esq.



                                    www.joneslawnyc.com
